Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2020

                                     No. 04-19-00879-CV

                                 CITY OF LEON VALLEY,
                                        Appellant

                                               v.

                                     Benny MARTINEZ,
                                          Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-08343
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER

        On September 29, 2020, Appellee timely filed a motion for rehearing. See TEX. R. APP.
P. 49.1. The court requests that Appellant file a response to Appellee’s motion. See id. R. 49.2.
       If Appellant chooses to file a response, Appellant must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court